EXHIBIT 99.3 Consolidated financial statements of Intellipharmaceutics International Inc. November 30, 2013, 2012 and 2011 Intellipharmaceutics International Inc. November 30, 2013, 2012 and 2011 Table of contents Report of Independent Registered Public Accounting Firm 1 Consolidated balance sheets 2 Consolidated statements of operations and comprehensive loss 3 Consolidated statements of shareholders’ deficiency 4 Consolidated statements of cash flows 5 Notes to the consolidated financial statements 6-32 Deloitte 5140 Yonge Street Suite 1700 Toronto, ONM2N 6L7 Canada Tel: 416-601-6150 Fax: 416-601-6151 www.deloitte.ca Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Intellipharmaceutics International Inc. We have audited the accompanying consolidated financial statements of Intellipharmaceutics International Inc. and subsidiaries (the “Company”), which comprise the consolidated balance sheets as at November 30, 2013 and November 30, 2012, and the consolidated statements of operations and comprehensive loss, shareholders' deficiency, and cash flows for each of the years in the three-year period ended November 30, 2013 and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as at November 30, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the three-year period ended November 30, 2013 in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company's recurring losses from operations and the accumulated deficit raise substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also discussed in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Deloitte LLP Chartered Professional Accountants, Chartered Accountants Licensed Public Accountants February 18, 2014 Toronto, Canada Intellipharmaceutics International Inc. Consolidated balance sheets As at November 30, 2013 and 2012 (restated) (Stated in U.S. dollars) As Restated Note 19 $ $ Assets Current Cash and cash equivalents Accounts receivable (Note 4) Investment tax credits Prepaid expenses, sundry and other assets Deferred offering costs (Note 10) - Property and equipment, net (Note 5) Liabilities Current Accounts payable Accrued liabilities (Note 6) Employee costs payable (Note 8) Current portion of capital lease obligations (Note 9) Due to related parties (Note 7) Convertible debenture (Note 7) - Capital lease obligations (Note 9) - Warrant liabilities (Note 14) Shareholders' deficiency Capital stock (Notes 10,11 and 19) Authorized Unlimited common shares without par value Unlimited preference shares Issued and outstanding 21,430,611 common shares (2012 - 17,906,937) Additional paid-in capital (Note 19) Accumulated other comprehensive loss ) Accumulated deficit ) Contingencies (Note 16) On behalf of the Board: /s/ Dr. Isa Odidi /s/ Bahadur Madhani Dr. Isa Odidi, Chairman of the Board Bahadur Madhani, Director See accompanying notes to consolidated financial statements Page 2 Intellipharmaceutics International Inc. Consolidated statements of operations and comprehensive loss for the years ended November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) $ $ $ Revenues Licensing (Note 3) - - Milestone - - Research and development - Other incidental services - - Expenses Research and development Selling, general and administrative Depreciation (Note 5) Write-down on long lived assets (Note 5) - - Loss from operations ) ) ) Fair value adjustment of derivative liabilities (Note 7 and 14) ) Financing expense (Note 10) ) - ) Net foreign exchange (loss) gain ) ) Interest income Interest expense ) ) ) Net loss ) ) ) Other comprehensive income (loss) Foreign exchange translation adjustment ) Comprehensive loss ) ) ) Loss per common share, basic and diluted ) ) ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements Page 3 Intellipharmaceutics International Inc. Consolidated statements of shareholders' deficiency for the years ended November 30, 2013, 2012 and 2011(restated) (Stated in U.S. dollars) Number Capital stock amount Additional paid-in capital Accumulated other comprehensive (loss) income Accumulated deficit Total shareholders' equity (deficiency) $ As restated Note 19 As restated Note 19 Balance, November 30, 2010 ) ) Issuance of common shares (Note 10) - Shares issued for options exercised(Note 11) ) - - Stock options to employees (Note 11) - Stock options to non-management board members (Note 11) - DSU's to non-management board members (Note 12) - - - Issuance of shares on exercise of cashless warrants (Note 14) - - - Other comprehensive gain (net of tax - $Nil) - Net loss - ) ) Cancellation on shares exchanged ) - ) ) Balance, November 30, 2011 (as restated Note 19) Issuance of common shares (Note 10) - - - Share issuance cost (Note 10) - ) - - - ) Stock options to employees (Note 11) - Stock options to non-management board members (Note 11) - DSU's to non-management board members (Note 12) - Issuance of shares on exercise of cashless warrants (Note 14) - - - Other comprehensive loss (net of tax - $Nil) - - - ) - ) Net loss - ) ) Cancellation on shares exchanged (4 ) - ) ) Balance, November 30, 2012 (as restated Note 19) Issuance of common shares (Note 10) - - - Share issuance cost (Note 10) - ) - - - ) Stock options to employees (Note 11) - Stock options to non-management board members (Note 11) - DSU's to non-management board members (Note 12) - Shares issued for options exercised(Note 11) ) - - Issuance of shares on exercise of warrants (Note 14) - - - Other comprehensive gain (net of tax - $Nil) - Net loss - ) ) Cancellation on shares exchanged (1 ) - ) ) Balance, November 30, 2013 ) ) See accompanying notes to consolidated financial statements Page 4 Intellipharmaceutics International Inc. Consolidated statements of cash flows for the years ended November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) $ $ $ Loss ) ) ) Items not affecting cash Depreciation Stock-based compensation (Note 11) Deferred share units (Note 12) Interest accrual Fair value adjustment of derivative liabilities (Note 7 and 14) ) ) Write-down on long lived assets (Note 5) - - Financing expense (Note 10) - Unrealized foreign exchange loss (gain) ) Change in non-cash operating assets & liabilities Accounts receivable ) ) Investment tax credits Prepaid expenses and sundry assets ) ) Accounts payable and accrued liabilities ) Deferred revenue - ) Cash flows used in operating activities ) ) ) Financing activities Payments to related parties (Note 7) - - ) Repayment of capital lease obligations ) ) ) Issuance of shares on exercise of stock options (Note 11) - Proceeds from issuance of shares and warrants, gross (Note 10) - Proceeds from issuance of shares on exercise of warrants (Note 14) - Proceeds from convertible debenture (Note 7) - - Proceeds from issuance of shares, gross (Note 10) - - Share issuance cost (Note 10) ) ) - Cash flows provided from financing activities Investing activity Purchase of property and equipment ) ) ) Cash flows used in investing activities ) ) ) Effect of foreign exchange gain on cash held in foreign currency ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplemental cash flow information Interest paid (Note 7) Taxes paid - - - See accompanying notes to consolidated financial statements Page 5 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 1. Nature of operations Intellipharmaceutics International Inc. (“IPC” or the “Company”) is a pharmaceutical company specializing in the research, development and manufacture of novel and generic controlled-release and targeted-release oral solid dosage drugs. On October 22, 2009, IntelliPharmaCeutics Ltd. (“IPC Ltd. “) and Vasogen Inc. (“Vasogen”) completed a court approved plan of arrangement and merger (the “IPC Arrangement Agreement”), resulting in the formation of the Company, which is incorporated under the laws of Canada. The Company’s common shares are traded on the Toronto Stock Exchange and NASDAQ. The Company earns revenues from development contracts which provide upfront fees, milestone payments, reimbursement of certain expenditures and licensing income upon commercialization of its products. In November 2013, U.S. Food and Drug Administration (“FDA”) granted the Company final approval to market the Company’s first product, dexmethylphenidate hydrochloride extended-release capsules for the 15 and 30 mg strengths. The Company has incurred losses from operations since inception, and has an accumulated deficit of $41,579,701 as at November 30, 2013 (November 30, 2012 and 2011 - $30,084,684 and $23,947,819) respectively. The Company has funded its research and development activities principally through the issuance of securities, loans from related parties, funds from the IPC Arrangement Agreement and funds received under development agreements. There is no certainty that any funding will be available going forward. Going concern The consolidated financial statements are prepared on a going concern basis and substantial doubt exists on the appropriateness of this. In order for the Company to continue operations at existing levels and fund any significant expansion of its operation, the Company will require significant additional capital.Although there can be no assurances, such financing may come from revenues from proceeds of the Company’s at-the-market offering program, and from sales of the Company’s dexmethylphenidate hydrochloride extended-release products. Other potential sources of capital may include collection of anticipated revenues resulting from future commercialization activities, development agreements or marketing license agreements, cost savings associated with managing operating expense levels, equity and/or debt financings, and/or new strategic partnership agreements funding some or all costs of development, although there can be no assurance that the Company will be able to obtain any such capital on terms or in amounts sufficient to meet its needs or at all.The availability of equity or debt financing will be affected by, among other things, the results of the Company’s research and development, its ability to obtain regulatory approvals, the market acceptance of its products, the state of the capital markets generally, strategic alliance agreements, and other relevant commercial considerations.In addition, if the Company raises additional funds by issuing equity securities, its then existing security holders will likely experience dilution, and the incurring of indebtedness would result in increased debt service obligations and could require the Company to agree to operating and financial covenants that would restrict its operations.In the event that the Company does not obtain additional capital, there may be substantial doubt about its ability to continue as a going concern and realize its assets and pay its liabilities as they become due.Any failure by the Company to raise additional funds on terms favorable to the Company, or at all, may require the Company to significantly change or curtail its current or planned operations in order to conserve cash until such time, if ever, that sufficient proceeds from operations are generated, and could result in its not taking advantage of business opportunities, in the termination or delay of clinical trials for one or more of its product candidates, in curtailment of its product development programs designed to identify new product candidates, in the sale or assignment of rights to its technologies, products or product candidates, and/or its inability to file abbreviated new drug applications (“ANDAs”) or New Drug Applications (“NDAs”) at all or in time to competitively market its products or product candidates. The audited consolidated financial statements do not include any adjustments that might result from the outcome of uncertainties described above. If the going concern assumption was not appropriate for these financial statements, then adjustments would be necessary to the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used. Such adjustments could be material. Page 6 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 2. Basis of presentation (a) Basis of consolidation These consolidated financial statements include the accounts of the Company and its wholly owned operating subsidiaries, IPC Ltd., Intellipharmaceutics Corp. (“IPC Corp”), and Vasogen Corp. These consolidated financial statements also include the results of Vasogen Ireland Ltd. up to June 27, 2012, the date of its dissolution. All inter-company accounts and transactions have been eliminated on consolidation. (b) Use of estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the year. Actual results could differ from those estimates. Areas where significant judgment is involved in making estimates are: the determination of estimated useful lives of property and equipment; the fair values of financial assets and liabilities; the determination of units of accounting for revenue recognition; the accrual of licensing and milestone revenue; the fair value of stock options and the determination of performance criteria for expensing stock-based payments; the fair value of warrants; the fair value of conversion option embedded derivative; evaluation of income tax positions; the determination of valuation allowances; the determination of investment tax credits; deferred revenue; forecasting future cash flows for assessing whether there are any impairments of long-lived assets; and the going concern assumption. 3. Significant accounting policies (a) Cash and cash equivalents The Company considers all highly liquid securities with an original maturity of three months or less to be cash equivalents. Cash equivalent balances consist of bankers’ acceptancesandbank accounts with variable, market rates of interest. The financial risks associated with these instruments are minimal and the Company has not experienced any losses from investments in these securities. The carrying amount of cash and cash equivalents approximates its fair value due to its short-term nature. (b) Accounts receivable The Company reviews its sales and accounts receivable aging and determines whether an allowance for doubtful accounts is required. (c) Financial instruments The Company evaluates all of its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are classified as liabilities, the derivative instrument is initially recorded at its fair value using the appropriate valuation methodology and is then re-valued at each reporting date, with changes in the fair value reported in the consolidated statements of operations and comprehensive loss. Page 7 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (d) Investment tax credits The investment tax credits (“ITC") receivable are amounts considered recoverable from the Canadian federal and provincial governments under the Scientific Research & Experimental Development (“SR&ED”) incentive program. The amounts claimed under the program represent the amounts submitted by management based on research and development costs incurred during the year up to November30, 2013. Realization is subject to government approval. Any adjustment to the amounts claimed will be recognized in the year in which the adjustment occurs. Refundable ITCs claimed relating to capital expenditures are credited to property and equipment. Refundable ITCs claimed relating to current expenditures are netted against research and development expenditures. (e) Property and equipment Property and equipment are recorded at cost. Equipment acquired under capital leases are recorded net of imputed interest, based upon the net present value of future payments. Assets under capital leases are pledged as collateral for the related lease obligation. Repairs and maintenance expenditures are charged to operations; major betterments and replacements are capitalized. Depreciation bases and rates are as follows: Assets Basis Rate Computer equipment Declining balance 30% Computer software Declining balance 50% Furniture and fixtures Declining balance 20% Laboratory equipment Declining balance 20% Leasehold improvements Straight line Over term of lease Leasehold improvements and assets acquired under capital leases are depreciated over the term of their useful lives or the lease period, whichever is shorter. The charge to operations resulting from depreciation of assets acquired under capital leases is included with depreciation expense. (f) Impairment of long-lived assets Long-lived assets are reviewed for impairment when events or circumstances indicate that the carrying value of an asset may not be recoverable. For assets that are to be held and used, impairment is recognized when the sum of estimated undiscounted cash flows associated with the asset or group of assets is less than its carrying value. If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value. Fair values are determined based on internal or external appraisals. (g) Warrants The Company issued warrants as described in Notes 10 and 14.The warrants are presented as a liability because they do not meet the criteria of Accounting Standard Codification (“ASC”) topic 480 for equity classification. Subsequent changes in the fair value of the warrants are recorded in the consolidated statements of operations and comprehensive loss. (h) Convertible debenture The Company issued a convertible debenture as described in Note 7.The conversion option is bifurcated from its host contract and the fair value of the conversion option is characterized as an embedded derivative upon issuance as it meets the criteria of ASC Topic ASC815-15-25-1 Embedded Derivatives. Subsequent changes in the fair value of the embedded derivative are recorded in the consolidated statements of operations and comprehensive loss. The proceeds received from the Debenture less the initial amount allocated to the embedded derivative are allocated to the liability and are accreted over the life of the Debenture using the imputed rate of interest. Page 8 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (i) Revenue recognition The Company accounts for revenue in accordance with the provision of ASC topic 605 Revenue Recognition. The Company earns revenue from non-refundable upfront fees, milestone payments upon achievement of specified research or development, exclusivity milestone payments and licensing payments on sales of resulting products and other incidental services. Revenue is realized or realizable and earned when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price to the customer is fixed or determinable, and collectability is reasonably assured. From time to time, the Company enters into transactions that represent multiple-element arrangements. Management evaluates arrangements with multiple deliverables to determine whether the deliverables represent one or more units of accounting for the purpose of revenue recognition. A delivered item is considered a separate unit of accounting if the delivered item has stand-alone value to the customer, the fair value of any undelivered items can be reliably determined, and the delivery of undelivered items is probable and substantially in the Company's control. The relevant revenue recognition accounting policy is applied to each separate unit of accounting. Licensing The Company recognizes license revenue from the licensing of the Company's drug delivery technologies, products and product candidates. Licensing revenue is recognized as earned in accordance with the contract terms when the amounts can be reasonably estimated and collectability is reasonably assured. The Company has a License and Commercialization Agreement with Par. Under the exclusive territorial license rights granted to Par, the agreement requires that Par manufacture, promote, market, sell and distribute the product. License revenue amounts receivable by the Company under this agreement are calculated and reported to the Company by Par, with such amounts generally based upon net product sales and net profit which include estimates for chargebacks, rebates, product returns, and other adjustments.License revenue payments received by the Company from Par under this agreement are not subject to deductions for chargebacks, rebates, product returns, and other pricing adjustments.Based on this arrangement and the guidance per ASC topic 605, the Company records license revenue as earned in the consolidated statements of operations and comprehensive loss. Milestones In connection with the License and Commercialization Agreement with Par, if the Company’s product is the only generic in the market or if there is only one generic competitor, a milestone payment is earned.Revenue is recognized when the milestones are achieved. The milestone method recognizes revenue on substantive milestone payments in the period the milestone is achieved. Milestones are considered substantive if all of the following conditions are met: (i) the milestone is commensurate with either the vendor’s performance to achieve the milestone or the enhancement of the value of the delivered item or items as a result of a specific outcome resulting from the vendor’s performance to achieve the milestone; (ii) the milestone relates solely to past performance; and (iii) the milestone is reasonable relative to all of the deliverables and payment terms within the arrangement. Nonsubstantive milestone payments that might be paid to the Company based on the passage of time or as a result of a partner’s performance are allocated to the units of accounting within the arrangement; they are recognized as revenue in a manner similar to those units of accounting. Research and development Under arrangements where the license fees and research and development activities can be accounted for as a separate unit of accounting, non-refundable upfront license fees are deferred and recognized as revenue on a straight-line basis over the expected term of the Company's continued involvement in the research and development process. Page 9 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (i) Revenue recognition (continued) Research and development (continued) Deferred revenue represents the funds received from clients, for which the revenues have not yet been earned, as the milestones have not been achieved, or in the case of upfront fees for drug development, where the work remains to be completed. Other incidental services Incidental services which we may provide from time to time include, consulting advice provided to other organizations regarding FDA standards. Revenue is earned and realized when all of the following conditions are met:(i) there is persuasive evidence of an arrangement; (ii) service has been rendered; (iii) the sales price is fixed or determinable; and (iv) collectability is reasonably assured. (j) Research and development costs Research and development costs related to continued research and development programs are expensed as incurred in accordance with ASC topic 730. However, materials and equipment are capitalized and amortized over their useful lives if they have alternative future uses. (k) Income taxes The Company uses the liability method of accounting for income taxes. Under the liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and for losses and tax credit carry forwards. Significant judgment is required in determining whether deferred tax assets will be realized in full or in part. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the year that includes the date of enactments. A valuation allowance is provided for the portion of deferred tax assets that is more likely than not to remain unrealized. The Company accounts in accordance with ASC topic 740-10. This ASC topic requires that uncertain tax positions are evaluated in a two-step process, whereby (i)the Company determines whether it is more likely than not that the tax positions will be sustained based on the technical merits of the position and (ii) those tax positions that meet the more likely than not recognition threshold, the Company would recognize the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement with the related tax authority. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The cumulative effects of the application of the provisions of ASC topic 740-10 are described in Note15. The Company records any interest related to income taxes in interest expense and penalties in selling, general and administrative expense. (l) Share issue costs Share issue costs are recorded as a reduction of the proceeds from the issuance of capital stock. Share issue costs incurred in respect of issuing common shares in the at-the-market offering facility have been deferred and are recorded as deferred offering costs in 2013. Page 10 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (m) Translation of foreign currencies The consolidated financial statements of the Company are measured using the Canadian dollar as the functional currency. The Company's reporting currency is the U.S. dollar. The financial results of the Canadian operations are measured using the Canadian dollar as the functional currency. Assets and liabilities of the Canadian operations have been translated at year end exchange rates and related revenue and expenses have been translated at average exchange rates for the year. Accumulated gains and losses resulting from the translation of the consolidated financial statements of the Canadian operations are included as part of accumulated other comprehensive (loss) income, a separate component of shareholders' equity. In respect of other transactions denominated in currencies other than the respective entities' functional currencies, the monetary assets and liabilities are translated at the year end rates. Revenue and expenses are translated at rates of exchange prevailing on the transaction dates. Non-monetary balance sheet and related income statement accounts are remeasured into U.S. dollar using historical exchange rates. All of the exchange gains or losses resulting from these other transactions are recognized in the consolidated statements of operations and comprehensive loss. (n) Stock-based compensation The Company has a stock-based compensation plan which authorizes the granting of various equity-based incentives including stock options and restricted share units (“RSU”s). The Company calculates stock-based compensation using the fair value method, under which the fair value of the options at the grant date is calculated using the Black-Scholes Option Pricing Model, and subsequently expensed over the expected life of the option. The provisions of the Company's stock-based compensation plans do not require the Company to settle any options by transferring cash or other assets, and therefore the Company classifies the awards as equity. Stock-based compensation expense recognized during the period is based on the value of stock-based payment awards that are ultimately expected to vest. The Company estimates forfeitures at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. The stock-based compensation expense is recorded in the consolidated statements of operations and comprehensive loss under research and development expense and under selling, general and administration expense. Note11 provides supplemental disclosure of the Company's stock options. (o) Deferred Share Units Deferred Share Units (“DSU”s) are valued based on the trading price of the Company’s common shares on the Toronto Stock Exchange.The Company records the value of the DSU’s owing to non-management board members in the consolidated statement of deficiency. (p) Loss per share Basic loss per share (“EPS”) is computed by dividing the loss attributable to common shareholders by the weighted average number of common shares outstanding. Diluted EPS reflects the potential dilution that could occur from common shares issuable through the exercise or conversion of stock options, restricted stock awards, warrants and convertible securities. In certain circumstances, the conversion of options, warrants and convertible securities are excluded from diluted EPS if the effect of such inclusion would be anti-dilutive. The dilutive effect of stock options is determined using the treasury stock method. Stock options and warrants to purchase 7,034,647, 7,830,059 and 7,876,229 common shares of the Company during fiscal 2013, 2012, and 2011, respectively, were not included in the computation of diluted EPS because the Company has incurred a loss for the years ended November30, 2013, 2012 and 2011 as the effect would be anti-dilutive. Page 11 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (q) Comprehensive loss The Company follows ASC topic 810-10. This statement establishes standards for reporting and display of comprehensive (loss) income and its components. Comprehensive loss is net loss plus certain items that are recorded directly to shareholders' equity. Other than foreign exchange gains and losses arising from cumulative translation adjustments, the Company has no other comprehensive loss items. (r) Fair value measurement Under ASC topic 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). ASC topic 820 establishes a hierarchy for inputs to valuation techniques used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company's own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. There are three levels to the hierarchy based on the reliability of inputs, as follows: ● Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2 - Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. Level 2 inputs include quoted prices for similar assets or liabilities in active markets, or quoted prices for identical or similar assets and liabilities in markets that are not active. ● Level 3 - Unobservable inputs for the asset or liability. The degree of judgment exercised by the Company in determining fair value is greatest for instruments categorized in Level 3. (s) Recently adopted accounting pronouncements In February 2013, the FASB provided amendments to Accounting Standards Update (“ASU”) No. 2013-02 “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”. The amendments are effective prospectively for reporting periods beginning after December 15, 2012. Early adoption is permitted. The Company adopted the amendments on March 1, 2013. The adoption did not have an impact on the Company’s financial position, results of operations or cash flow. (t) Future Accounting pronouncements In March 2013, the FASB provided amendments to ASU No. 2013-05 “Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity (a consensus of the FASB Emerging Issues Task Force)”. The amendments are effective prospectively for reporting periods beginning after December 15, 2013.The Company does not expect the adoption of the amendments to have a material impact on the Company’s financial position, results of operations or cash flow. Page 12 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (t) Future Accounting pronouncements (continued) In July 2013, the FASB issued ASU No. 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which requires an entity to present an unrecognized tax benefit as a reduction of a deferred tax asset for an net operating loss (NOL) carryforward, or similar tax loss or tax credit carryforward, rather than as a liability when (1) the uncertain tax position would reduce the NOL or other carryforward under the tax law of the applicable jurisdiction and (2) the entity intends to use the deferred tax asset for that purpose. The ASU does not require new recurring disclosures. It is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption and retrospective application are permitted.The Company does not expect the adoption of the amendments to have a material impact on the Company’s financial position, results of operations or cash flow. 4. Accounts receivable The Company currently has no debt agreements in place whereby any amount of receivables serve as collateral. The Company has no off-balance-sheet credit exposures and has no foreclosed or repossessed assets. The Company has had no impaired loans related to receivables and has identified no loss contingencies related to the receivables at November 30, 2013 and November 30, 2012. Risks and uncertainties and credit quality information related to accounts receivable have been disclosed in Note 17. 5. Property and equipment November 30, 2013 Cost Accumulated amortization Net book value $ $ $ Computer equipment Computer software Furniture and fixtures Laboratory equipment Leasehold improvements Laboratory equipment under capital lease Computer equipment under capital lease November 30, 2012 Cost Accumulated amortization Net book value $ $ $ Computer equipment Computer software Furniture and fixtures Laboratory equipment Leasehold improvements - Laboratory equipment under capital lease Computer equipment under capital lease Depreciation for the year ended November30, 2013 was $396,814 (2012 - $452,303; 2011 - $227,456). Page 13 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 5. Property and equipment (continued) Property and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Impairment is assessed by comparing the carrying amount of an asset with the sum of the undiscounted cash flows expected from its use and disposal, and as such requires the Company to make significant estimates on expected revenues from the commercialization of its products and services and the related expenses. The Company records a write-down for long-lived assets which have been abandoned and do not have any residual value. For the year ended November30, 2013, the Company recorded a $Nil write-down of long-lived assets (2012 - $107,123; 2011 – $Nil). 6. Accrued liabilities November 30, November 30, $ $ Professional fees Other 7. Due to related parties Amounts due to the related parties are payable to entities controlled by two shareholders who are also officers and directors of the Company. November 30, November 30, $ $ Promissory note payable to two directors and officers of the Company, unsecured, 6% annual interest rate on the outstanding loan balance (i) (2013 - C$778,491; 2012 - C$750,534) Note payable to an entity controlled by shareholders, officers and directors of the Company, unsecured, non-interest bearing with no fixed repayment terms (2013 - C$28,167; 2012 - C$28,167) Convertible debenture payable to two directors and officers of the Company, unsecured, 12% annual interest rate, payable monthly(ii) - (i) Promissory note payable The promissory note dated September10, 2004 issued by IPC Corp to Dr.IsaOdidi and Dr.AminaOdidi (the “Promissory Note”), principal shareholders, directors and executive officers of the Company was amended effective October 22, 2009 (“effective date”), to provide that the principal amount thereof shall be payable when payment is required solely out of (i)revenues earned by IPC Corp following the effective date, and/or proceeds received by any IPC Company from any offering of its securities following the effective date, other than the proceeds from the transactions completed in February 2011, March 2012, March 2013 and July 2013 (Note 10) and/or amounts received by IPC Corp for scientific research tax credits of IPC Corp and (ii) up to C$800,000 from the Net Cash (as defined in the IPC Arrangement Agreement). During the year ended November 30, 2013, no principal repayment was made (2012 - $Nil; 2011 -$801,551) and interest payment of $16,640 (C$17,671) (2012 - $39,173; 2011 - $163,099) in respect of the promissory note was made by the Company in accordance with the terms of the IPC Arrangement Agreement. Page 14 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 7. Due to related parties (continued) (i) Promissory note payable (continued) Interest expense on the promissory note payable to related parties for the year ended November30, 2013 is $43,538 (2012- $45,278; 2011 - $73,011) and has been included in the consolidated statement of operations and comprehensive loss. (ii) Convertible debenture On January 10, 2013, the Company completed a private placement financing (the "Financing") of an unsecured convertible debenture in the principal amount of $1.5 million (the "Debenture"), which will mature January 1, 2015. The Debenture bears interest at a rate of 12% per annum, payable monthly, is pre-payable at any time at the option of the Company, and is convertible at any time into 500,000 common shares at a conversion price of $3.00 per common share at the option of the holder. Dr. Isa Odidi and Dr. Amina Odidi, principal shareholders, directors and executive officers of the Company purchased the Debenture and provided the Company with the $1.5 million of the proceeds for the Debenture. The conversion price of the Debenture is in U.S. dollars and IPC’s functional currency is Canadian dollars. Under U.S. GAAP where the conversion price of the Debenture is denominated in a currency other than an entity's functional currency, the conversion option meets the definition of an embedded derivative. The conversion option is bifurcated from its host contract and the fair value of the conversion option characterized as an embedded derivative upon issuance. The embedded derivative is presented together on a combined basis with the host contract. The derivative is re-measured at the end of every reporting period with the change in value reported in the consolidated statements of operations and comprehensive loss. The proceeds received from the Debenture less the initial amount allocated to the embedded derivative were allocated to the liability and are accreted over the life of the Debenture using the imputed rate of interest. The fair value of the conversion option at January 10, 2013 using the Black-Scholes Option Pricing Model were initially estimated to be $220,100, using volatility of 46.6%, risk-free interest rate of 0.26%, expected life of two years, and dividend yield of Nil. The fair value of the conversion option at November 30, 2013 using the Black-Scholes Option Pricing Model was estimated to be $728,950, using volatility of 64.6%, risk-free interest rate of 0.12%, expected life of 1.1 years, and dividend yield of Nil.This amount has been recorded in the convertible debenture line on the consolidated balance sheet. The change in fair value of the conversion option from the previously recorded amount to the year ended November 30, 2013 is a loss of $533,149 (2012 - $Nil; 2011 - $Nil), and has been recorded as a fair value adjustment of derivative liabilities in the consolidated statements of operations and comprehensive loss. The proceeds of $1.5 million less the initial fair value of the conversion option embedded derivative of $220,100, totaled $1,279,900 and is accreted at an annual imputed interest rate of 8%, over the life of the Debenture. Accreted interest expense during year ended November 30, 2013 is $96,556 (2012 - $Nil; 2011 -$Nil), and has been included in the consolidated statements of operations and comprehensive loss. In addition, the coupon interest on the Debenture for the year ended November 30, 2013 is $159,671 (2012 - $Nil; 2011 - $Nil), and has also been included in the consolidated statements of operations and comprehensive loss. As described in Note 8, the Company had salaries payable to the two principal shareholders. Page 15 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) 8. Employee costs payable As at November30, 2013, the Company had $336,327 (2012 - $472,619) salaries payable to Dr.IsaOdidi and Dr.AminaOdidi, principal shareholders, directors and executive officers of the Company and $172,289 (2012 - $190,603) for other amounts payable to certain employees.These balances are due on demand and therefore presented as current in nature. 9. Lease obligations The Company leases facilities under an operating lease which expires in November 2014, with an option to extend the lease on comparable terms for five additional years.The Company also leases various computers and equipment under capital leases. Future minimum lease payments under leases with terms of one year or more are as follows at November 30, 2013: Year ending November 30, Capital Lease Operating Lease $ $ Less: amounts representing interest at 14% - Less: current portion Balance, long-term portion - - Capital stock Authorized, issued and outstanding (a) The Company is authorized to issue an unlimited number of common shares, all without nominal or par value and an unlimited number of preference shares. As at November30, 2013 the Company has 21,430,611 (2012 – 17,906,937) common shares issued and outstanding, and no preference shares issued and outstanding. Two officers and directors of IPC owned directly and through their family holding company (“Odidi Holdco”) 5,997,751 (2012 - 6,005,751) common shares or approximately 28% (2012 – 34%) of IPC. Each common share of the Company entitles the holder thereof to one vote at any meeting of shareholders of the Company, except meetings at which only holders of a specified class of shares are entitled to vote. Common shares of the Company are entitled to receive, as and when declared by the board of directors of the Company, dividends in such amounts as shall be determined by the board. The holders of common shares of the Company have the right to receive the remaining property of the Company in the event of liquidation, dissolution, or winding-up of the Company, whether voluntary or involuntary. The preference shares may at any time and from time to time be issued in one or more series. The board of directors will, by resolution, from time to time, before the issue thereof, fix the rights, privileges, restrictions and conditions attaching to the preference shares of each series. Except as required by law, the holders of any series of preference shares will not as such be entitled to receive notice of, attend or vote at any meeting of the shareholders of the Company. Holders of preference shares will be entitled to preference with respect to payment of dividends and the distribution of assets in the event of liquidation, dissolution or winding-up of the Company, whether voluntary or involuntary, or any other distribution of the assets of the Company among its shareholders for the purpose of winding up its affairs, on such shares over the common shares of the Company and over any other shares ranking junior to the preference shares. Page 16 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Capital stock (continued) Authorized, issued and outstanding (continued) (b) On February 1, 2011, the Company completed a private offering for the sale and issuance of 4,800,000 units of the Company. Each unit consisted of one share of common stock, a five year Series A common share purchase warrant to purchase one half of a share of common stock at an exercise price of $2.50 per whole share and a two year Series B common share purchase warrant to purchase one half of a share of common stock at an exercise price of $2.50 per whole share for gross proceeds of $12,000,000.The Company also issued to the placement agents 96,000 warrants to purchase a share of common stock at an exercise price of $3.125 per whole share. The holders of Series A and Series B common share purchase warrants and placement agents warrants are entitled to a cashless exercise under which the number of shares to be issued will be based on the number of shares for which warrants are exercised times the difference between the market price of the common share and the exercise price divided by the market price. Under U.S. GAAP where the strike price of the warrants is denominated in a currency other than an entity's functional currency, the warrants would not be considered indexed to the entity’s own stock, and would consequently be considered to be a derivative liability. Also under U.S. GAAP, warrants with the cashless exercise option satisfying the explicit net settlement criteria are considered a derivative liability. The Series A, Series B common share purchase warrants and placement agents warrants are denominated in U.S. dollars and IPC’s functional currency is Canadian dollars. As a result, the Company determined that these warrants are not considered indexed to the Company’s own stock and characterized the fair value of these warrants as derivative liabilities upon issuance. The derivative has been subsequently marked to market through the consolidated statements of operations and comprehensive loss. The Company incurred financing expenses of $2,357,732, which includes placement agent warrants with a fair value of $229,005 and $655,582 as the cost of the private offering. The Company determined that the fair value of the warrant liability at issuance to be $12,655,582 based upon a Black-Scholes Options Pricing Model calculation (Note 14). The Company recorded the full value of the derivative as a liability at issuance with an offset to valuation discount. As the fair value of the liability of $12,655,582 exceeded the proceeds of $12,000,000, the excess of the liability over the proceeds amount of $655,582 was considered to be a cost of the private offering, which was included in the financing expenses. (c) In March 2012, the Company completed a registered direct common share offering for gross proceeds of $5,000,000. The Company sold an aggregate of 1,818,182 shares to U.S. institutional investors at a price of $2.75 per share. Professional, regulatory and other costs in the amount of $779,271 directly attributable to the common share offering have been recorded as share issuance costs in shareholders’ deficiency. (d) In March 2013, the Company completed a registered direct unit offering for gross proceeds of $3,121,800 at a price of $1.72 per unit. The Company sold units comprised of an aggregate of 1,815,000 common shares and warrants to purchase an additional 453,750 common shares. The warrants are exercisable for a term of five years and an exercise price of $2.10 per common share. After placement agent fees and offering expenses, the Company received net proceeds from the offering of approximately $2.7 million. The Company determined the fair value of the warrant liability at issuance to be $407,558 using the Black-Scholes Option Pricing Model (Note 14). The direct costs related to the issuance of the common shares were $389,289 and were recorded as an offset against shareholders’ deficiency and the direct costs related to the issuance of the warrants were $57,531 were recorded in the consolidated statements of operations and comprehensive loss. Page 17 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Capital stock (continued) Authorized, issued and outstanding (continued) (e) In July 2013, the Company completed an underwritten public offering for gross proceeds of $3,075,000 at a price of $2.05 per unit. The Company sold units comprised of an aggregate of 1,500,000 common shares and warrants to purchase an additional 375,000 common shares. The warrants are exercisable for a term of five years and have an exercise price of $2.55 per common share. After placement agent fees and estimated offering expenses, the Company received net proceeds from the offering of approximately $2.5 million. The Company determined the fair value of the warrant liability at issuance to be $328,350 using the Black-Scholes Option Pricing Model (Note 14). The direct costs related to the issuance of the common shares were $467,989 and were recorded as an offset against shareholders’ deficiency and the direct costs related to the issuance of the warrants were $57,525 were recorded in the consolidated statements of operations and comprehensive loss. (f) In November 2013, the Company entered into an equity distribution agreement with Roth Capital Partners, LLC (“Roth”), pursuant to which the Company may from time to time sell up to 5,305,484 of the Company’s common shares for up to an aggregate of $16.8 million (or such lesser amount as may be permitted under applicable securities laws and regulations) through at-the-market issuances on the NASDAQ or otherwise.Under the equity distribution agreement, the Company may at its discretion, from time to time, offer and sell common shares through Roth or directly to Roth for resale.Sales of common shares through Roth, if any, will be made at such time and at such price as are acceptable to the Company, from time to time, by means of ordinary brokers' transactions on the NASDAQ or otherwise at market prices prevailing at the time of sale or as determined by the Company.The Company is not required to sell shares under the equity distribution agreement. The Company will pay Roth a commission, or allow a discount, of 2.75% of the gross proceeds that the Company received from any sales of common shares under the equity distribution agreement. The Company has also agreed to reimburse Roth for certain expenses relating to the offering.The direct costs related to the facility were recorded as deferred offering costs as at November 30, 2013. No sales were made under the equity distribution agreement in the year ended November 30, 2013. Options All grants of options to employees after October22, 2009 are made from the Employee Stock Option Plan (the “Employee Stock Option Plan”). The maximum number of common shares issuable under the Employee Stock Option Plan is limited to 10% of the issued and outstanding common shares of the Company from time to time, or 2,143,061 based on the number of issued and outstanding common shares as at November30, 2013. As at November30, 2013, 1,691,132 options are outstanding and there were 451,929 options available for grant under the Employee Stock Option Plan. Each option granted allows the holder to purchase one common share at an exercise price not less than the closing price of the Company's common shares on the Toronto Stock Exchange on the last trading day prior to the grant of the option. Options granted under these plans generally have a maximum term of 10 years and generally vest over a period of up to three years. In August 2004, the Board of Directors of IPC Ltd. approved a grant of 2,763,940 performance-based stock options, to two executives who were also the principal shareholders of IPC Ltd. The vesting of these options is contingent upon the achievement of certain performance milestones.A total of 1,658,364 performance-based stock options have been vested as of November 30, 2013. These options were still outstanding as at November 30, 2013 and are scheduled to expire in September 2014. In the year ended November 30, 2013, 391,000 (2012 – 955,000) stock options to management, directors and employees were granted. The fair value of each option grant is estimated on the date of grant using the Black-Scholes Option-Pricing Model, consistent with the provisions of ASC topic 718. Option pricing models require the use of subjective assumptions, changes in these assumptions can materially affect the fair value of the options. Page 18 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Options (continued) The Company calculates expected volatility based on historical volatility of the Company’s peer group that is publicly traded for options that have an expected life than is more than four years. For options that have an expected life of less than four years the Company uses its own volatility. The expected term, which represents the period of time that options granted are expected to be outstanding, is estimated based on an average of the term of the options. The risk-free rate assumed in valuing the options is based on the U.S. treasury yield curve in effect at the time of grant for the expected term of the option. The expected dividend yield percentage at the date of grant is Nil as the Company is not expected to pay dividends in the foreseeable future. The weighted average fair value of employee stock options granted was estimated using the following assumptions: November 30, November 30, Volatility % % Risk-free interest rate % % Expected life (in years) Dividend yield - - The weighted average grant date fair value per options granted $ $ Details of stock option transactions are as follows: November 30, 2013 November 30, 2012 November 30, 2011 Number of options Weighted average exercise price per share Weighted average grant date fair value Number of options Weighted average exercise price per share Weighted average grant date fair value Number of options Weighted average exercise price per share Weighted average grant date fair value $ Outstanding, beginning of period, Granted Exercised ) - - - ) Forfeiture ) - - ) - - ) - - Expired ) ) ) Balance at end of period Options exercisable, end of year As of November30, 2013, the exercise prices, weighted average remaining contractual life of outstanding options and weighted average grant date fair values were as follows: Page 19 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Options (continued) Options outstanding Options exercisable Exercise price Number outstanding Weighted average exercise price per share Weighted average remaining contract life (years) Weighted average grant due fair value Number exercisable Weighted average exercise price per share Weighted average grant date fair value $ Under - 33 33 - 33 33 Total unrecognized compensation cost relating to the unvested performance-based stock options at November 30, 2013 is approximately $1,771,200 (2012 - $2,214,000). During the year ended November 30, 2013, a performance condition was met as the FDA approved an ANDA for a certain drug, resulting in the vesting of 276,394 performance-based stock options. As a result, a stock-based compensation expense of $442,800 relating to these stock options was recognized in research and development expense in the year ended November 30, 2013 (2012 - $Nil). For the year ended November 30, 2013, 3,500 options were exercised for a cash consideration of $5,965.For the year ended November 30, 2012, no options were exercised and for the year ended November30, 2011, 25,000 options were exercised for a cash consideration of $93,165. The following table summarizes the components of stock-based compensation expense. November 30, November 30, November 30, Research and development Selling, general and administrative The Company has estimated its stock option forfeitures to be $Nil at November30, 2013 (2012 - $Nil; 2011 - $7,302). Deferred share units Effective May28, 2010, the Company’s shareholders approved a Deferred Share Unit (“DSU”) Plan to grant DSUs to its non-management directors and reserved a maximum of 110,000 common shares for issuance under the plan. The DSU Plan permits certain non-management directors to defer receipt of all or a portion of their board fees until termination of the board service and to receive such fees in the form of common shares at that time. A DSU is a unit equivalent in value to one common share of the Company based on the trading price of the Company's common shares on the Toronto Stock Exchange. Upon termination of board service, the director will be able to redeem DSUs based upon the then market price of the Company's common shares on the date of redemption in exchange for any combination of cash or common shares as the Company may determine. Page 20 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Deferred share units (continued) During the year ended November 30, 2013, one non-management board member elected to receive director fees in the form of DSUs under the Company’s DSU Plan. As at November 30, 2013, 43,040 DSUs are outstanding and 66,960 DSUs are available for grant under the DSU Plan. November 30, 2013 November 30, 2012 November 30, 2011 $ shares $ shares $ shares Additional paid in capital Accrued liability Restricted share units Effective May28, 2010, the Company’s shareholders approved a Restricted Share Unit (“RSU”) Plan for officers and employees of the Company and reserved a maximum of 330,000 common shares for issuance under the plan. The RSU Plan will form part of the incentive compensation arrangements available to officers and employees of the Company and its designated affiliates. An RSU is a unit equivalent in value to one common share of the Company. Upon vesting of the RSUs and the corresponding issuance of common shares to the participant, or on the forfeiture and cancellation of the RSUs, the RSUs credited to the participant’s account will be cancelled. No RSUs have been issued under the plan. Warrants All the warrants issued to date by the Company are denominated in U.S. dollars and IPC’s functional currency is Canadian dollars. Under U.S. GAAP, where the strike price of warrants is denominated in a currency other than an entity's functional currency the warrants would not be considered indexed to the entity’s own stock and would consequently be considered to be a derivative liability. The warrants, in specified situations, provide for certain compensation remedies to a holder if the Company fails to timely deliver the shares underlying the warrants in accordance with the warrant terms. In connection with the February 1, 2011 private offering, the Company issued 4,800,000 five year Series A common share purchase warrants to purchase one half of a share of common stock at an exercise price of $2.50 per whole share and 4,800,000 two year Series B common share purchase warrants to purchase one half of a share of common stock at an exercise price of $2.50 per whole share. The Company also issued to the placement agents 96,000 warrants to purchase a share of common stock at an exercise price of $3.125 per share. Thefair value of the Series A warrants of $7,214,366 and Series B warrants of $5,441,216 were initially estimated at February 1, 2011 using the Black-Scholes Option Pricing Model, using volatilities of 70% and 59%, risk free interest rates of 0.99% and 0.29%, expected lives of 5 and 2 years, and dividend yields in each case of Nil, respectively. The fair value of the placement agents’ warrants were initially estimated at February 1, 2011 as $229,005 using the Black-Scholes Option Pricing Model, using volatility of 67%, a risk free interest rate of 0.99%, an expected life of 3 years, and a dividend yield of Nil. These placement agent warrants were expensed and are included in financing expense. The holders of Series A common share purchase warrants and placement agents warrants are entitled to a cashless exercise under which the number of shares to be issued will be based on the number of shares for which warrants are exercised multiplied by the difference between market price of common share and the exercise price divided by the market price. Also under U.S. GAAP, warrants with the cashless exercise option satisfying the explicit net settlement criteria are considered a derivative liability. In the registered direct unit offering completed in March 2013, gross proceeds of $3,121,800 were received through the sale of the Company’s units comprised of common stock and warrants. The offering was the sale of 1,815,000 units at a price of $1.72 per unit, with each unit consisting of one share of common stock and a five year warrant to purchase 0.25 of a share of common stock at an exercise price of $2.10 per share (“March 2013 Warrants”). Page 21 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Warrants (continued) Thefair value of the March 2013 Warrants of $407,558 were initially estimated at closing using the Black-Scholes Option Pricing Model, using volatilities of 63%, risk free interest rates of 0.40%, expected life of 5 years, and dividend yield of Nil. In the underwritten public offering completed in July 2013, gross proceeds of $3,075,000 were received through the sale of the Company’s units comprised of common stock and warrants. The offering was the sale of 1,500,000 units at a price of $2.05 per unit, each unit consisting of one share of common stock and a five year warrant to purchase 0.25 of a share of common stock at an exercise price of $2.55 per share (“July 2013 Warrants”). Thefair value of the July 2013 Warrants of $328,350 were initially estimated at closing using the Black-Scholes Option Pricing Model, using volatilities of 62.4%, risk free interest rates of 0.58%, expected life of 5 years, and dividend yield of Nil. The following table provides information on the 6,360,300 warrants outstanding and exercisable as of November 30, 2013: Warrant Exercise price Number outstanding Expiry Shares issuable upon exercise Placement Agent Warrants March 30, 2014 Series A Warrants February 1, 2016 March 2013 Warrants March 22, 2018 July 2013 Warrants July 31, 2018 During the year ended November 30, 2013, there were cash exercises in respect of 770,700 warrants (2012 – 150,000) and no cashless exercise (2012 – 1,300,000) of warrants, resulting in the issuance of 205,175 (2012 – 75,000) and Nil (2012 – 105,315) common shares, respectively. The fair value of $980,382 (2012- $1,005,692) for these shares was recorded as a charge to capital stock. Details of warrant transactions are as follows: Series A Warrants Series B Warrants Placement Agent Warrants March 2013 Warrants July 2013 Warrants Total Outstanding, December 1, 2012 - - Issued - - - Exercised ) - - ) ) ) Expired - ) - - - ) Outstanding, November 30, 2013 - Series A Warrants Series B Warrants Placement Agent Warrants May-07 Warrants Total Outstanding, December 1, 2011 Issued - Exercised ) ) - - ) Expired - - - ) ) Outstanding, November 30, 2012 - Page 22 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Warrants (continued) U.S. GAAP requires the fair value of these liabilities be re-measured at the end of every reporting period with the change in value reported in the consolidated statements of operations and comprehensive loss. Accordingly, using the Black-Scholes Option Pricing Model, the fair market value of the warrants are as follows: Warrants November 30, 2013 November 30, 2012 $ $ Series B Warrants - Placement Agent Warrants Series A Warrants March 2013 Warrants - July 2013 Warrants - Using the following assumptions as of November 30, 2013 and 2012 respectively: Warrant Number outstanding Volatility Risk-free rate Expected life % % years Placement Agent Warrants Series A Warrants March 2013 Warrants July 2013 Warrants Warrant Warrants outstanding Volatility Risk free rate Expected life (years) % % Series A % Series B % Placement Agent Warrants % The change in the fair value of the warrants from the previously recorded amount to November 30, 2013 amounting to a loss of $3,356,534 (2012 – gain of $3,841,233: 2011 – gain of $5,346,878) has been recorded as a fair value adjustment of derivative liability in the consolidated statements of operations and comprehensive loss. Income taxes The Company files Canadian income tax returns for its Canadian operations. Separate income tax returns are filed as locally required. The total provision for income taxes differs from the amount which would be computed by applying the Canadian income tax rate to loss before income taxes. The reasons for these differences are as follows: Page 23 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Income taxes (continued) November 30, November 30, November 30, % % % Statutory income tax rate $ $ $ Statutory income tax recovery ) ) ) Increase (decrease) in income taxes Non-deductible expenses/ non-taxable income ) ) Change in valuation allowance Investment tax credit ) ) - Financing costs booked to equity ) - - Ontario tax rate change - ) - Foreign exchange change ) - True up of tax returns, etc. - - - The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities and certain carry-forward balances. Significant temporary differences and carry-forwards are as follows: November 30, November 30, November 30, $ $ $ Deferred tax assets Non-capital loss carry-forwards Book and tax basis differences on assets and liabilities Other Ontario harmonization tax credit Investment tax credit Undeducted research and development expenditures Valuation allowances for deferred tax assets ) ) ) Net deferred tax assets - - - Page 24 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Income taxes (continued) At November30, 2013, the Company had cumulative operating losses available to reduce future years’ income for income tax purposes: Canadian income tax losses expiring in the year ended November 30, Federal $ ) ) ) - ) United States Federal income tax losses expiring in the year ended November 30, $ At November30, 2013, the Company had a cumulative carry-forward pool of Federal SR&ED expenditures in the amount of approximately $10,310,000 (2012 - $9,822,000) which can be carried forward indefinitely. At November30, 2013, the Company had approximately $400,000 (2012 - $427,000) of Ontario harmonization credits, which will expire in the November30, 2014 taxation year. These credits are subject to a full valuation allowance as they are not more likely than not to be realized. At November30, 2013, the Company had approximately $2,325,000 (November30, 2012 - 2,089,000) of unclaimed ITCs which expire from 2025 to 2033. These credits are subject to a full valuation allowance as they are not more likely than not to be realized. The net deferred tax assets have been fully offset by a valuation allowance because it is not more likely than not the Company will realize the benefit of these deferred tax assets. The Company does not have any recognized tax benefits as of November30, 2013 or November30, 2012. The Company files unconsolidated federal income tax returns domestically and in foreign jurisdictions. The Company has open tax years from 2007 to 2013 with tax jurisdictions including Canada and the U.S. These open years contain certain matters that could be subject to differing interpretations of applicable tax laws and regulations, as they relate to amount, timing, or inclusion of revenues and expenses. The Company did not incur any interest expense related to uncertain tax positions in 2013, 2012 and 2011 or any penalties in those years. The Company had no accrued interest and penalties as of November30, 2013 and 2012. The Company had no unrecognized tax benefits in 2013, 2012 and 2011, and the Company does not expect that the unrecognized tax benefit will increase within the next twelve months. Page 25 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Contingencies From time to time, the Company may be exposed to claims and legal actions in the normal course of business, including those which the Company may initiate.The Company is not aware of any pending or threatened litigation claims outstanding. Pursuant to an arrangement agreement between Vasogen and Cervus LP (“Cervus”) dated August 14, 2009 (the "Cervus Agreement"), Vasogen and a Vasogen subsidiary (“New Vasogen”) entered into an indemnity agreement (the "Indemnity Agreement"), which became an obligation of the Company as of October 22, 2009. The Indemnity Agreement is designed to provide Cervus with indemnification for claims relating to Vasogen's and New Vasogen's business that are brought against Cervus in the future, subject to certain conditions and limitations. The Company's obligations under the Indemnity Agreement relating to the Tax pools defined in the Indemnity Agreement are limited to an aggregate of C$1,455,000 with a threshold amount of C$50,000 before there is an obligation to make a compensation payment. The Company does not presently expect to have to pay any amount under this indemnity agreement. Financial instruments (a) Fair values The Company follows ASC topic 820, “Fair Value Measurements” which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of ASC 820 apply to other accounting pronouncements that require or permit fair value measurements. ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date; and establishes a three level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Inputs refers broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. To increase consistency and comparability in fair value measurements and related disclosures, the fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The three levels of the hierarchy are defined as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs for asset or liabilities. There were no transfers in or out of Level 3 instruments during the year ended November 30, 2013. The categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following table presents for each of the fair value hierarchies, the assets and liabilities that are measured at fair value on a recurring basis as of November 30, 2013 and November 30, 2012: Page 26 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2013, 2012 and 2011 (Stated in U.S. dollars) Financial instruments (continued) (a) Fair values (continued) November 30, 2013 Fair Value Level 1 Level 2 Level 3 $ (a) Cash and cash equivalents - - (b) Convertible debt1 - - (c) Warrant liabilities2 - - - November 30, 2012 Fair Value Level 1 Level 2 Level 3 $ (a) Cash and cash equivalents - - (b) Warrant liabilities2 - - - (1)Conversion options are included in the convertible debenture on the consolidated balance sheet. (2)Warrant liabilities are included on the consolidated balance sheet. The key unobservable inputs related to valuing the conversion option and warrant liabilities are as follows: Quantitative information about Level 3 Fair Value Measurements Fair value at November 30, 2013 Valuation Techniques Unobservable Input Range $ Conversion option Black-Scholes Discount rate 0.12% Volatility 64.6% Warrant liabilities Black-Scholes Discount rate 0.12%
